United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.P., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF PRISONS, OAKDALE FEDERAL
CORRECTIONAL COMPLEX, Oakdale, LA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0648
Issued: December 21, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 31, 2020 appellant filed a timely appeal from a September 6, 2019 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of this case.
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $3,228.20 for the period January 7 through February 2, 2019 because he had returned
to full-time regular-duty work on January 7, 2019, but continued to receive wage-loss
compensation for temporary total disability (TTD) through February 2, 2019; and (2) whether

1

5 U.S.C. § 8101 et seq.

OWCP properly determined that appellant was at fault in the creation of the overpayment, thereby
precluding waiver of recovery of the overpayment.
FACTUAL HISTORY
On May 28, 2016 appellant, then a 36-year-old senior officer, filed a traumatic injury claim
(Form CA-1) alleging that on that day he twisted (hyperextended) his left knee when he missed a
step as he walked down a staircase while in the performance of duty. He stopped work on that
day. On August 1, 2016 OWCP accepted the claim for sprain of other specified parts of the left
knee and chondromalacia patellae of the left knee.2 It paid appellant wage-loss compensation on
the periodic rolls, as of August 7, 2016.
In a September 7, 2016 letter, Form CA-1049, OWCP outlined appellant’s entitlement to
compensation benefits. An attached Form EN1049 instructed that, if he worked during any portion
of the covered period, and compensation payments were received via either paper check or for
payments sent by electronic funds transfer (EFT), he was to return the payment to OWCP even if
he had already advised OWCP that he was working. OWCP noted that appellant was expected to
monitor his EFT deposits carefully, at least every two weeks.
In a January 3, 2019 medical report and January 7, 2019 work capacity evaluation (Form
OWCP-5c), Dr. J. David DeLapp, an attending Board-certified orthopedic surgeon, released
appellant to full-time regular-duty work with no restrictions as of January 7, 2019.
In a January 22, 2019 telephone memorandum (Form CA-110), appellant informed OWCP
that he had returned to work on January 4, 2019.
On February 2, 2019 the EFT for the period January 7 through February 2, 2019 was
deposited into appellant’s account.
The employing establishment, in a February 28, 2019 letter, advised OWCP that appellant
had returned to full-duty work effective January 7, 2019.
By letter dated April 4, 2019, OWCP advised appellant of its preliminary determination
that he had received an overpayment of compensation in the amount of $3,228.20 because he
received wage-loss compensation for TTD for the period January 7 through February 2, 2019 after
he had returned to full-time work. It found that he received wage-loss compensation for TTD in
the net amount of $3,347.76 for the period January 7 through February 2, 2019. OWCP divided
$3,347.76 by a 28-day OWCP pay cycle and multiplied by 27 days (January 7 through February 2,
2019), which yielded a total overpayment in the amount of $3,228.20. It also made a preliminary
finding that appellant was at fault in the creation of the overpayment because he had accepted
payments that he knew, or reasonably should have known, to be incorrect. OWCP explained that
over 30 days had elapsed since the EFT deposit was made, which allowed him ample time to
receive and review a statement from his financial institution which showed the details of the
2

By decision dated August 16, 2017, OWCP granted appellant a schedule award for five percent permanent
impairment of the left leg. The period of the award ran for 14.4 weeks from February 7 to May 18, 2017. OWCP, by
decision dated June 3, 2019, denied appellant’s claim for an increased schedule award.

2

improper payment. It advised appellant that he could submit evidence challenging the fact,
amount, or finding of fault, and request waiver of recovery of the overpayment. OWCP requested
that he complete an enclosed overpayment recovery questionnaire (Form OWCP-20) and submit
supporting financial documentation. Additionally, it notified appellant that, within 30 days of the
date of the letter, he could request a telephone conference, a final decision based on the written
evidence, or a prerecoupment hearing.
On April 12, 2019 appellant requested a prerecoupment hearing before a representative of
OWCP’s Branch of Hearings and Review. He did not dispute the fact and amount of the
overpayment, but indicated that the overpayment occurred through no fault of his own and
requested a waiver. Appellant asserted that he called OWCP to ask whether he would receive
another compensation check and was told “yes.” He also asked whether his payment was an
overpayment and was told “no.” Appellant indicated that he assumed OWCP was late in sending
his compensation payment. No additional information was received.
By decision dated September 6, 2019, an OWCP hearing representative finalized the
preliminary overpayment determination indicating that appellant had received an overpayment of
compensation in the amount of $3,228.20 for the period January 7 through February 2, 2019.3 He
determined that appellant was at fault in the creation of the overpayment and, therefore, appellant
was not entitled to waiver of recovery of the overpayment. The hearing representative ordered
that appellant should repay the overpayment in its entirety.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his or her duty.4 Section 8129(a) of FECA provides, in pertinent part, that when
an overpayment has been made to an individual under this subchapter because of an error of fact
or law, adjustment shall be made under regulations prescribed by the Secretary of Labor by
decreasing later payments to which an individual is entitled.5
Section 8116(a) of FECA provides that, while an employee is receiving compensation or
if he or she has been paid a lump sum in commutation of installment payments until the expiration
of the period during which the installment payments would have continued, the employee may not
receive salary, pay, or remuneration of any type from the United States, except in limited specified
instances.6 Section 10.500 of OWCP’s regulations provides that compensation for wage loss due
to disability is available only for periods during which an employee’s work-related medical

3
In the September 6, 2019 decision, OWCP’s hearing representative noted that appellant did not attend the
scheduled telephonic prerecoupment hearing on July 31, 2019 and, thus, appellant abandoned his hearing request. He
converted appellant’s request to a review of the written record.
4

5 U.S.C. § 8102(a).

5

Id. at § 8129(a).

6

Id. at § 8116(a).

3

condition prevents him or her from earning the wages earned before the work-related injury.7 A
claimant is not entitled to receive TTD benefits and actual earnings for the same time period.8
OWCP’s procedures provide that an overpayment of compensation is created when a claimant
returns to work, but continues to receive wage-loss compensation for TTD.9
ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment of compensation in the amount of
$3,228.20 for the period January 7 through February 2, 2019 because he had returned to full-time
regular-duty work on January 7, 2019, but continued to receive wage-loss compensation for TTD
through February 2, 2019.
The Board finds that the evidence of record establishes that appellant returned to full-time
regular-duty work for the employing establishment effective January 7, 2019, but continued to
receive full wage-loss compensation through February 2, 2019. As noted above, a claimant is not
entitled to receive wage-loss compensation benefits for TTD and actual earnings for the same time
period.10 Therefore, an overpayment of compensation was created in this case.
With regard to the amount of overpayment, the Board finds that OWCP properly calculated
appellant’s compensation paid for the period January 7 through February 2, 2019. The record
contains no evidence contradicting fact or amount of the overpayment. Thus, the Board finds that
appellant received an overpayment of compensation in the amount of $3,228.20 for the period
January 7 through February 2, 2019.
LEGAL PRECEDENT -- ISSUE 2
5 U.S.C. § 8129(b) provides: “Adjustment or recovery by the United States may not be
made when incorrect payment has been made to an individual who is without fault and when
adjustment or recovery would defeat the purpose of FECA or would be against equity and good
conscience.”11 A claimant who is at fault in the creation of the overpayment is not entitled to
waiver.12 On the issue of fault 20 C.F.R. § 10.433(a) provides that an individual will be found at
fault if he or she has done any of the following: (1) made an incorrect statement as to a material
fact which he or she knew or should have known to be incorrect; (2) failed to provide information

7

20 C.F.R. § 10.500(a).

8

See L.T., Docket No. 19-1389 (issued March 27, 2020); C.H., Docket No. 19-1470 (issued January 24, 2020);
L.S., 59 ECAB 350, 352-53 (2008).
9
L.T., id.; C.H., id.; Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Identifying and Calculating
an Overpayment, Chapter 6.200.1(a) (September 2018).
10

See supra notes 6-9.

11

5 U.S.C. § 8129(b).

12

R.G., Docket No. 18-1251 (issued November 26, 2019); C.Y., Docket No. 18-0263 (issued September 14, 2018).

4

which he or she knew or should have known to be material; or (3) accepted a payment which he
or she knew or should have known was incorrect.13
Section 10.433(b) of OWCP’s regulations provides that whether or not an individual was
at fault with respect to the creation of an overpayment depends on the circumstances surrounding
the overpayment. The degree of care expected may vary with the complexity of those
circumstances and the individual’s capacity to realize that he or she is being overpaid.14
ANALYSIS -- ISSUE 2
The Board finds that appellant was not at fault in the creation of the overpayment.
In cases where a claimant receives compensation through direct deposit, the Board has held
that OWCP must establish that, at the time a claimant received the direct deposit in question, he
knew or should have known that the payment was incorrect.15 The Board has held that an
employee who receives payments from OWCP in the form of a direct deposit is not at fault for the
first incorrect deposit into his or her account since the acceptance of the overpayment, at the time
of receipt of the direct deposit, lacks the requisite knowledge.16 Because fault is defined by what
the claimant knew or should have known at the time of acceptance, one of the consequences of
EFTs is that the claimant lacks the requisite knowledge at the time of the first incorrect payment.17
Whether or not OWCP determines that an individual is at fault with respect to the creation of an
overpayment depends on the circumstances surrounding the overpayment.18
OWCP paid appellant compensation by direct deposit every 28 days. Appellant returned
to full-time work on January 7, 2019. The first direct deposit he received after his return to work
was made on February 2, 2019 and included compensation for the period January 7 through
February 2, 2019. There is no evidence to demonstrate that he had clear knowledge at the time the
bank received the February 2, 2019 direct deposit that the payment was incorrect.19 Therefore, the
Board finds that at the time of the improper direct deposit was made, appellant had no knowledge
that it was incorrect. Appellant, therefore, cannot be found to be at fault in the acceptance of the
February 2, 2019 direct deposit. The case must, therefore, be remanded to OWCP for a de novo

13

20 C.F.R. § 10.433(a).

14

Id. at § 10.433(b); see also R.G., supra note 12; D.M., Docket No. 17-0983 (issued August 3, 2018).

15

See C.H., Docket No. 19-1470 (issued January 24, 2020); see also Claude T. Green, 42 ECAB 174, 278 (1990).

16

C.H., id.; Tammy Craven, 57 ECAB 589 (2006).

17

Id.

18

Id.

19

See B.W., Docket No. 19-0239 (issued September 18, 2020); K.P., Docket No. 19-1151 (issued March 18, 2020);
C.Y., supra note 12; see also M.M., Docket No. 15-0265 (issued May 27, 2015); Danny E. Haley, 56 ECAB 393
(2005); Federal (FECA) Procedure Manual, supra note 9.

5

decision to determine whether he is entitled to waiver of recovery of the overpayment in the
amount of $3,228.20 made on February 2, 2019.20
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount of
$3,228.20 for the period January 7 through February 2, 2019 because he had returned to full-time
regular-duty work on January 7, 2019, but continued to receive wage-loss compensation for TTD
through February 2, 2019. The Board further finds that OWCP improperly determined that
appellant was at fault in the creation of the overpayment.
ORDER
IT IS HEREBY ORDERED THAT the September 6, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed in part and reversed in part. The case is remanded
for further proceedings consistent with this decision of the Board.
Issued: December 21, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

20

B.W., id.; K.P., id.; B.R., Docket No. 18-0339 (issued January 24, 2019).

6

